As filed with the Securities and Exchange Commission on February 16, 2012Registration Nos. 2-80348 and 811-03599 SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 /X/ Pre-Effective Amendment No. // Post-Effective Amendment No. 107 /X/ and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 /X/ Amendment No. 109 /X/ (Check appropriate box or boxes) THE ROYCE FUND (Exact name of Registrant as specified in charter) 745 Fifth Avenue, New York, New York10151 (Address of principal executive offices)(Zip Code) (212) 508-4500 (Registrant's Telephone Number, including Area Code) Charles M. Royce, President The Royce Fund 745 Fifth Avenue, New York, New York10151 (Name and Address of Agent for Service) It is proposed that this filing will become effective (check appropriate box) // immediately upon filing pursuant to paragraph (b) /X/ on March 1, 2012 pursuant to paragraph (b) // 60 days after filing pursuant to paragraph (a)(1) // on (Date) pursuant to paragraph (a)(1) // 75 days after filing pursuant to paragraph (a)(2) // on (Date) pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: // this post-effective amendment designates a new effective date for a previously filed post-effective amendment. Total number of pages: Index to Exhibits is located on page: EXPLANATORY NOTE This Post-Effective Amendment No. 107 under the Securities Act of 1933 (the “1933 Act”) to the Registration Statement of The Royce Fund hereby incorporates by reference all of the information set forth in Post- Effective Amendment No. 106 under the 1933 Act which was filed on December 23, 2011. The sole purpose of this Post-Effective Amendment is to delay the effectiveness of Post-Effective Amendment No. 106 until March 1, 2012. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements for effectiveness of this Post-Effective Amendment to the Registration Statement pursuant to Rule 485(b) under the Securities Act of 1933 and has duly caused this Post-Effective Amendment to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of New York and State of New York on the 16th day of February, 2012. THE ROYCE FUND By:/s/ Charles M. Royce Charles M. Royce, President Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, this Post-Effective Amendment to the Registration Statement has been signed below by the following persons in the capacities and on the dates indicated. SIGNATURE TITLE DATE /s/ Charles M. Royce Charles M. Royce President and Trustee 2/16/2012 /s/ John D. Diederich John D. Diederich Vice President and Treasurer 2/16/2012 /s/ Mark R. Fetting Mark R. Fetting Trustee 2/16/2012 /s/ Patricia W. Chadwick Patricia W. Chadwick Trustee 2/16/2012 /s/ Richard M. Galkin Richard M. Galkin Trustee 2/16/2012 /s/ Stephen L. Isaacs Stephen L. Isaacs Trustee 2/16/2012 /s/ Arthur S. Mehlman Arthur S. Mehlman Trustee 2/16/2012 /s/ David L. Meister David L. Meister Trustee 2/16/2012 /s/ G. Peter O'Brien G. Peter O'Brien Trustee 2/16/2012 NOTICE A copy of the Trust Instrument of The Royce Fund is on file with the Secretary of State of Delaware, and notice is hereby given that this instrument is executed on behalf of the Registrant by an officer of the Registrant as an officer and not individually and that the obligations of or arising out of this instrument are not binding upon any of the Trustees or shareholders individually but are binding only upon the assets and property of the Registrant.
